United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Iowa City, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-513
Issued: June 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 16, 2007, denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to his federal
employment as a medical supply technician.
FACTUAL HISTORY
On September 22, 2006 appellant, then a 40-year-old medical supply technician, filed an
occupational disease claim (Form CA-2) alleging that he sustained an injury in the performance
of duty. He stated that he was exposed to blood and other body fluids in his job. He noted an
incident where he “was drying off a cart and got blood from the cart on my hand.” Appellant

reported a date of injury as July 18, 2006 and described the nature of the injury as “body fluid
exposure.”
In a report dated September 6, 2006, Internists Dr. Dilek Ince and Dr. Jack Stapleton
provided a history that appellant was diagnosed with human immunodeficiency virus (HIV) in
August 2006. They noted that appellant’s risk factors included unprotected sex with male
partners and that a prior November 2005 HIV test had been negative. The diagnoses included
asymptomatic HIV infection, depression and attention deficit hyperactivity disorder. In a report
dated October 4, 2006, Drs. Ince and Stapleton stated that appellant’s lymphocyte count
suggested he was probably not infected in the past three to six months. They noted contact with
HIV-infected body fluids most likely occurs with sexual contact. Drs. Ince and Stapleton noted
that appellant reported he was exposed to “bodily fluids at his workplace including splashes of
bloody instruments to his face, and being poked with sharp instruments, and believes this is the
most likely mode of transmission.” According to Drs. Ince and Stapleton, “We are not sure what
kind of an exposure [appellant] has had at his workplace” between the time of a negative HIV
test in October/November 2005 and the summer of 2006 and exposure to HIV through intact skin
would rarely result in transmission.
By statement dated November 15, 2006, appellant asserted that proper procedures were
not followed at the employing establishment regarding the cleaning and preparation of
instruments and supplies. In a December 19, 2006 response, an employing establishment
supervisor stated that all staff were provided with proper training for cleaning and disinfecting
instrumentation and equipment. The supervisor reported that policies and procedures were
properly followed on a daily basis.
In a statement dated February 27, 2007, appellant reported a “fluid exposure” on May 27,
2004 and that his HIV test in November 2005 was negative. He indicated he began working in
March 2001 and had regular HIV testing because of the type of work he performed.
By decision dated March 6, 2007, the Office denied the claim for compensation. The
Office found the evidence was insufficient to establish the alleged exposure, and the medical
evidence was also insufficient.
Appellant requested a hearing before an Office hearing representative, which was held on
July 27, 2007. He noted that he generally wore gloves and gowns while in the performance of
duty. Appellant stated that he believed he “was exposed to something because somebody failed
to properly clean the instruments sent through the breezeway.” He referred to an incident
involving a cart that was not cleaned correctly and still contained blood on it, and appellant got
blood on his hands. According to appellant, he did not have any gloves on and he washed his
hands after the incident. Appellant indicated that he could not remember the exact date of the
incident, but he did report it to his supervisor. He also indicated that there was an incident where
he was stuck with a dental instrument, and he was immediately tested.1
By report dated August 9, 2007, Drs. Ince and Stapleton stated that HIV transmission to
healthcare workers usually occurred through needle stick injuries (approximately 0.2 percent of
1

Appellant also reported a needle stick incident occurring in spring 2007, for which he filed a separate claim.

2

cases); in the case of mucosal exposure, the risk is less. According to the physicians, exposure to
intact skin did not result in HIV transmission in one study, but this mode of transmission had
been shown to occur in other studies. Drs. Ince and Stapleton opined that appellant “was
exposed to blood and body fluids as part of his job. It is possible that he contracted HIV in the
workplace.”
In a decision dated November 16, 2007, an Office hearing representative affirmed the
March 6, 2007 decision. The hearing representative found that appellant had not submitted
sufficient medical evidence to establish the occupational claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

3

ANALYSIS
As to the factual element of this occupational claim, appellant has described his duties as
a medical supply technician. There does not appear to be any dispute that appellant’s job
involved the handling of blood and bodily fluids. With regard to his allegation that he routinely
handled equipment that was not properly cleaned, there is no probative evidence in support of
this allegation. The employing establishment supervisor reported the staff was properly trained
and appropriate procedures were followed and no contrary evidence was presented. Appellant
referred to a bloody cart incident that apparently occurred in July 2006, although he could not
recall the specific date at the hearing before the Office hearing representative. A needle stick
incident occurred after the HIV infection was diagnosed and appellant reported a dental
instrument incident without providing the date of the incident or other detail.
The factual evidence therefore supports that appellant worked in an environment that
would expose him to blood and bodily fluids, and in July 2006 he got blood on his hands from a
cart. There is insufficient evidence to establish a specific needle stick or similar incident prior to
the HIV diagnosis. To meet appellant’s burden of proof in establishing the claim, there must be
medical evidence that provides a complete and accurate history and a rationalized medical
opinion on causal relationship between the employment factors and a diagnosed condition.
Drs. Ince and Stapleton provided a general history that appellant was exposed to blood and
bodily fluids, without providing a detailed factual and medical background. Moreover, the
record does not contain a rationalized medical opinion supporting appellant’s claim for
compensation. Drs. Ince and Stapleton provided a speculative opinion that it was “possible”
appellant contacted HIV in the workplace, which is of diminished probative value. Medical
opinions that are speculative and not supported by medical rationale are generally entitled to
little probative value and are insufficient to meet appellant’s burden of proof.8
The Board accordingly finds that appellant did not meet his burden of proof in this case.
The record does not contain a rationalized medical opinion, based on a complete and accurate
background, establishing causal relationship between HIV infection or other diagnosed condition
and the identified employment factors.
CONCLUSION
Appellant did not meet his burden of proof to establish an injury causally related to work
factors as a medical supply technician.

8

Kathy A. Kelley, 55 ECAB 206, 211 (2004); Carolyn F. Allen, 47 ECAB 240 (1995).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 16 and March 6, 2007 are affirmed.
Issued: June 4, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

